Citation Nr: 9913039	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-23 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active military duty from October 
1982 to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied service 
connection for a low back disorder.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.

The case was previously before the Board in July 1998, when 
it was remanded for additional development.  For the reasons 
indicated below, the Board must once again remand this 
matter. 


REMAND

The appellant contends that service connection is warranted 
for a low back disorder.  He alleges that he injured his back 
while stationed at Fort Carson, Colorado, in 1983.  As a 
result of this injury, the appellant claims to have been 
placed on profile for six months.

A review of the appellant's report of separation, Form DD 
214, revealed that he served on active duty in the United 
States Army from October 1982 to October 1985.  Thereafter, 
it appears that he served in the Army National Guard.

Pursuant to the Board's prior remand, dated July 1998, the RO 
requested the appellant's service medical and personnel 
records from the 348 Eng. Batt., Douglas National Guard, 
Douglas, Georgia 31533.  In September 1998, a response was 
received from the 348 Eng. Batt., Douglas National Guard, 
indicating that "[t]his unit has no records on this man.  
All records are in Atlanta in records holding area."  
Although the RO's original request asked for the address of 
any alternative organization which may possess the requested 
records, no address for the "records holding area" in 
Atlanta, Georgia, was given.

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Furthermore, VA has a heightened obligation 
to search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the appellant regarding VA's inability to 
obtain his service medical records.  Dixon v. Derwinski, 
3 Vet. App. 261 (1992). 

In view of the nature of the appellant's claim, the RO should 
send a second request to the 348 Eng. Batt., Douglas National 
Guard, Douglas, Georgia 31533, requesting the complete 
mailing address of the "records holding area" in Atlanta, 
Georgia.  Thereafter, a request for the appellant's service 
medical and personnel records should be made to this 
organization.

The Board notes that the appellant failed to respond to the 
RO's informational request regarding his prior military 
service.  The RO's duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
obtaining all the pertinent evidence that is missing.  To 
ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following actions:

1.  The RO should send a follow-up 
request for the veteran's service medical 
and personnel records to the 348 Eng. 
Batt., Douglas National Guard, Douglas, 
Georgia 31533.  The request should refer 
to the RO original request and ask for 
the name and complete mailing address of 
the organization referred to as the 
"records holding area" in Atlanta, 
Georgia.  Thereafter, a request for the 
veteran's service medical and personnel 
records should be made to this 
organization.  If, after conducting a 
search, the RO is unable to obtain the 
veteran's service medical records, the RO 
should clearly certify this in the 
appellant's claims file.

2.  Subsequently, the RO should 
readjudicate the issue remaining on 
appeal.  

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, the appellant should be furnished 
a supplemental statement of the case covering all the 
pertinent evidence, law and regulatory criteria.  He should 
be afforded a reasonable period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









